DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “width of the connecting hold is 1.5 to 2.5 times the width of the flared holes” and “an angle between the inclined surface of the inclined chamfer and the platform surface is 30-60 degrees” must be shown or the feature(s) canceled from the claims 3 and 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inclined surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ravlich (US 7,780,483).
Regarding claim 1, Ravlich disclose an eye-of-needle terminal, comprising:
a base portion (22),
a pin portion (32), and
an elastic portion (30) disposed between the base portion and the pin portion, the elastic portion being provided with an eye-of-needle hole,
wherein is characterized in that, the eye-of-needle hole comprises flared holes (E1) located at both ends and a connecting hole (E2) located between the two flared holes, and a width of the end of each flared hole facing the connecting hole is greater than a width of the end distant from the connecting hole (see Fig. 2).
[AltContent: textbox (E3)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    308
    145
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (E4)][AltContent: arrow][AltContent: arrow]




Regarding claim 4, Ravlich disclose the two ends of the eye-of-needle hole is arced, and connections between the connecting hole and the flared holes are arced.

Regarding claim 5, Ravlich disclose the elastic portions comprise a first elastic portion (50) and a second elastic portion (52), and the first elastic portion and the second elastic portion are oppositely arranged to form the eye-of-needle hole.

	Regarding claim 7, Ravlich disclose the eye-of-needle terminal is flat, and four sides of the eye-of-needle terminal are respectively two oppositely arranged platform surfaces and two oppositely arranged arc side surfaces.

regarding claim 9, Ravlich disclose edges and corners of the arc side surfaces are arced (at 64).

Regarding claim 10, Ravlich disclose the inclined surfaces (at 38, see Fig. 2) are provided around the end of the pin portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravlich (US 7,780,483).
Regarding claim 3, Ravlich substantially disclosed the claimed invention except to mention the range of the width of the connecting hole is 1.5 to 2.5 times the width of the flared holes.
	It would have been obvious to one having ordinary skill in the art at the time the invention was to made to provide the range of the width of the connecting hole is 1.5 to 2.5 times the width of the flared holes, since it has been held that where the general conditions of a claim a are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Ravlich substantially disclosed the claimed invention except to mention the range of the inclined surface of the inclined chamfer faces the outside, and an angle between the inclined surface of the inclined chamfer and the platform surface is 30 - 60°.
It would have been obvious to one having ordinary skill in the art at the time the invention was to made to provide the range of the angle is 30 - 60°, since it has been held that where the general conditions of a claim a are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


It would have been obvious matter of design choice to change a top surface of the end of the Ravlich’s pin to the squared shaped, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ravlich (US 7,780,483) in view Johnescu et al. (US 8,313,344).
Ravlich substantially disclosed claimed invention except the edge of the eye-of-needle hole is provided with an inclined chamfer.
Johnescu et al. teach the edge of hole (412) is chamfered (see Fig. 4A).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the chamfer edge into Ravlich’s connecting hole, as taught by Johnescu et al. for stress relief.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833